ITEMID: 001-5051
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: GLYFADA MUNICIPAL COUNCIL v. GREECE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Marc Fischbach
TEXT: The applicant is a Municipal Council of a suburb of Athens. It is represented before the Court by Mr N. Frangakis, a lawyer practising in Athens.
In 1985, the Municipal Council constructed five tennis courts, a warehouse, a dressing-room and a small bar in an area owned by it. In 1992, it enlarged the site and transferred it to the Tennis Club of Glyfada.
By decision no. 406/1992 which altered the development plan in this area, the Municipal Council invited the Pireus Prefecture to designate the area as a green and sports area. The Pireus Prefecture did so by decision no. 10976/1993 of 9 August 1993.
On 1 October 1993, a number of residents of Glyfada applied to the Supreme Administrative Court for judicial review of decisions nos.406/1992 and 10976/1993. The application was directed against the Minister of Environment, Town Planning and Public Works. On 11 September 1995, the Municipal Council intervened in the proceedings in favour of the Minister. The hearing took place on 5 June 1996 and the judgment delivered on 29 June 1998.
